             Case 2:18-cr-00422-SMB Document 860 Filed 01/28/20 Page 1 of 2



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienartkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 8
 9                                  FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                       Case No. 2:18-CR-00422-SMB-2
11
12                     Plaintiff,                    DEFENDANT LARKIN’S NOTICE OF
12
13   vs.                                             WAIVER OF PERSONAL APPEARANCE
13                                                   AT MOTION HEARING
14   James Larkin,
14
15
15                     Defendant.
16
16
17          Pursuant to Rule 43(b)(3) of the Federal Rules of Criminal Procedure, Defendant James
17
18   Larkin, by and through undersigned counsel, hereby gives notice that he waives his right to be
18
19   present at the motion hearing set for January 29, 2020.
19
20
20
21                                              Respectfully submitted,
21
22
22
23   Dated: January 28, 2020                    BIENERT | KATZMAN PC
23
24                                              /s/ Whitney Z. Bernstein
24
                                                Whitney Z. Bernstein
25
25                                              Thomas H. Bienert, Jr.
26                                              Attorneys for James Larkin
26
27
27
28
28
                 DEFENDANT LARKIN’S WAIVER OF PERSONAL APPEARANCE
                               AT MOTION HEARING
             Case 2:18-cr-00422-SMB Document 860 Filed 01/28/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE
 1
 2          I certify that on this 28th day of January, 2020, I electronically transmitted a PDF
     version of this document to the Clerk of the Court, using the CM/ECF System, for filing and
 3   for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
 4   below.

 5                                             /s/ Toni Thomas ______
                                                   Toni Thomas
 6
 7   Anne Michelle Chapman, anne@mscclaw.com
     Erin E. McCampbell, emccampbell@lglaw.com
 8   Anthony R. Bisconti, tbisconti@bienertkatzman.com
 9   Ariel A. Neuman, aan@birdmarella.com
     Bruce S. Feder, bf@federlawpa.com
10
     James C. Grant, jimgrant@dwt.com
11   Lee David Stein, lee@mscclaw.com
     Paul J. Cambria, pcambria@lglaw.com
12
     Robert Corn-Revere, bobcornever@dwt.com
13   Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
     John Lewis Littrell, jlittrell@bmkattorneys.com
15   Seetha Ramachandran, Seetha.Ramachandran@srz.com
16   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
17
     Gary S. Lincenberg, glincenberg@birdmarella.com
18   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
19   Michael D. Kimerer, mdk@kimerer.com
     Rhonda Elaine Neff, rneff@kimerer.com
20   David S. Eisenberg, david@deisenbergplc.com
21   Joy Malby Bertrand, joyous@mailbag.com
     John Jacob Kucera, john.kucera@usdoj.gov
22
     Kevin M. Rapp, Kevin.Rapp@usdoj.com
23   Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
24   Reginald E. Jones, reginald.jones4@usdoj.gov
     Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
25   Andrew C. Stone, andrew.stone@usdoj.gov
26   Nanci Clarence, nclarence@clarencedyer.com
     Jonathan Baum, jbaum@clarencedyer.com
27
28

                DEFENDANT LARKIN’S WAIVER OF PERSONAL APPEARANCE
                              AT MOTION HEARING
